BRAUER, J.,
Concurring and Dissenting.—I dissent from the remand for a Marsden hearing. I concur in the remainder of the opinion.
The record shows that the defendant filed a one-page handwritten Mars-den motion on September 16, 1986. It did not name the attorney with whose *1405services the defendant was dissatisfied. Presumably it was his assigned counsel, Mr. Seiff. The motion recited “Defendant hereby request that the Mars-den hearing be held before any other pretrial hearing.”
It is undisputed that the motion was simply lost in the shuffle.
The record shows further that defendant appeared in court on September 16, September 23, September 30 and October 2. In all of those appearances he was represented by Mr. Pennypacker on behalf of assigned counsel, Mr. Seiff. Then on October 6, 1986, defendant appeared with Mr. Seiff on a number of pretrial motions.
At no time did the defendant call the court’s attention to the Marsden motion. Had he done so, it would unquestionably have been considered. He should not be heard to cry “tilt” at this late hour.
I would hold that the motion was abandoned as a matter of law. In the alternative, I would direct the trial court to determine whether the motion was abandoned before, and as an alternative to, addressing it on the merits.
Appellants’ petitions for review by the Supreme Court were denied January 4, 1989.